658 N.W.2d 549 (2003)
Alta KINGBIRD, Relator,
v.
ANDERSON FABRICS INC. and Royal and Sun Alliance Insurance, Respondents.
No. CX-03-39.
Supreme Court of Minnesota.
March 27, 2003.
John P. Bailey, Bemidji, MN, for Relator.
Julie A. Williams, Minnetonka, MN, for Anderson Fabrics Inc.
*550 Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed December 13, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
BY THE COURT:
Helen M. Meyer Associate Justice